IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0349
                            Filed December 21, 2016


DUANE YATES,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Patrick H. Tott,

Judge.



      Duane Yates appeals the district court’s order granting summary judgment

on his postconviction relief application. AFFIRMED.




      Priscilla E. Forsyth, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., Bower, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


VAITHESWARAN, Presiding Judge.

       In 2002, Duane Yates was found guilty of second-degree sexual abuse.

On appeal, this court affirmed his judgment and sentence, and preserved certain

ineffective assistance of counsel claims for possible postconviction relief

proceedings. See State v. Yates, No. 02-1681, 2003 WL 22697964, at *4 (Iowa

Ct. App. Nov. 17, 2003) (affirming judgment and sentence on direct appeal).

Procedendo issued on February 13, 2004.

       Extensive litigation ensued. See State v. Yates, No. 14-1774, 2015 WL

4936273 (Iowa Ct. App. Aug. 19, 2015); State v. Yates, No. 12-2273, 2014 WL

2600212 (Iowa Ct. App. June 11, 2014); Yates v. State, No. 08-1879, 2009 WL

3064427 (Iowa Ct. App. Sept. 17, 2009); State v. Yates, No. 03-1268, 2005 WL

425458 (Iowa Ct. App. Feb. 24, 2005).

       In 2014, Yates filed the postconviction relief application that is the subject

of this appeal. The State moved for summary disposition of the application. The

district court granted the motion, concluding the application was time barred and

barred by the doctrine of claim preclusion. On appeal, Yates’ attorney argues

“the district court erred in granting summary judgment and finding that [his]

claims were barred by the statute of limitations and by claim preclusion because

of the ineffective assistance of [his] first post-conviction relief appointed counsel.”

Yates also raises several additional arguments in a pro se brief.

       We begin with the time deadline. Iowa Code section 822.3 (2013) states

postconviction relief applications shall be filed “within three years from the date

the conviction or decision is final or, in the event of an appeal, from the date the

writ of procedendo is issued.” “[T]his limitation does not apply to a ground of fact
                                         3


or law that could not have been raised within the applicable time period.” Iowa

Code § 822.3.

       Yates’ 2014 postconviction relief application was concededly filed outside

the three-year limitations period, which expired in February, 2007.           Yates

attempts to circumvent the time bar by asserting that his first postconviction

attorney was ineffective in failing to pursue his first postconviction relief

application and, given his ineffectiveness, the current postconviction relief action

“should be allowed to go forward.”

       Yates made the same argument in his second application for

postconviction relief. The district court agreed with him, found first postconviction

relief counsel ineffective in failing to pursue the first postconviction relief

application, considered Yates’ individual claims on the merits despite finding

most of them barred by the three-year limitations period, and denied most of the

claims. Yates did not appeal. Having obtained the relief he requested, Yates

cannot raise the identical claim as a means of circumventing the three-year time-

bar on his 2014 postconviction relief application.

       Yates nonetheless asks us to revisit first postconviction relief counsel’s

conduct based on a subsequent disciplinary decision against the attorney and

statements he made in his deposition. The district court considered this request

and rejected it, as do we.       The additional information Yates now seeks to

introduce could afford him no greater relief than the relief he already received on

his claim against first postconviction relief counsel. The additional information is

not grounds for circumventing the time bar with respect to Yates’ 2014

postconviction relief application.
                                         4


        We also are unpersuaded that a resentencing decision in Yates’ case

restarted the clock. Section 822.3 begins the clock at the time of conviction, not

sentence. Procedendo on Yates’ direct appeal from his conviction was filed in

2004.

        Finally, we agree with the district court that many of the individual claims

raised in this untimely postconviction relief application were raised and decided in

prior actions. Yates cannot use this postconviction application as a means of

relitigating those claims.

        We affirm the district court’s summary disposition of Yates’ 2014

application for postconviction relief.

        AFFIRMED.